Citation Nr: 1334777	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-23 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neck/spinal cord injury (cervical spine injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976 with subsequent service in the National Guard.  

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The July 2007 rating decision denied service connection for neck/spinal cord injury; and the September 2007 decision confirmed and continued that denial.  

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is of record.  The Veteran submitted additional evidence at the hearing with a waiver of review by the Agency of Original Jurisdiction.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

In a May 2009 rating decision, the RO denied a claim of service connection for headaches, blurred vision, and dizziness.  In a VA Form 21-0820, Report of General Information, it is noted that the Veteran "put in a notice of disagreement on August 12, 2009."  This notice of disagreement (NOD) is not of record, and would be considered timely if it pertains to the May 2009 rating decision that denied service connection for headaches, blurred vision, and dizziness.  However, the  issue of a possible appeal as to the RO's May 2009 denial of service connection for headaches, blurred vision and dizziness has been raised by the record, but the Board does not currently have jurisdiction to develop that issue.  Therefore the issue of whether the Veteran's filed an NOD as to the May 2009 rating decision's denial of service connection for headaches, blurred vision, and dizziness is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current cervical spine disability is unrelated to any injury, disease or other event in service, including the March 1992 injury during a period of active duty for training.

CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided a comprehensive notice letter to the Veteran in November 2006, before the claim of service connection for a neck/spinal cord injury was adjudicated.  That letter explained what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The November 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, personnel records, VA treatment records, and numerous private mental health records identified by the Veteran as relevant to his claim.  Also, VA obtained medical records relied upon by the Social Security Administration (SSA) in conjunction with the Veteran's claim for SSA disability benefits, including the SSA's determination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative on his behalf. 

The Veteran was provided with a VA examination and opinion in May 2011 to assess the current nature and likely etiology of his cervical spine disorder.  The examiner reviewed the claims file and prepared a summary of that review.  The examiner provided an adequate opinion supported by a complete rationale based on review of the record, a clinical interview which included the Veteran's reported symptoms and medical history, and sound medical principles.  The examination is therefore adequate.  Additional records were added to the claims file after the May 2011 opinion was rendered; however, these records do not necessitate the need for a contemporaneous VA examination.  Any evidence added to the record after the May 2011 examination is either duplicative of evidence already received or it is cumulative (continues to show current treatment for neck pain); or, it consists of additional medical records addressing the October 2004 accident.  None of the evidence provides any support for the Veteran's claim, and they actually lend support for the examiner's opinion because they continue to show that there is no documented relationship between the March 1992 injury and the October 2004 injury.  The examiner's opinion was based on the Veteran's assertions that his in-service injury in March 1992 was the beginning of his overall chronic neck condition and the October 2004 injury was a continuation of that neck condition.  None of the evidence received since the May 2011 examination addresses those contentions or contradicts the findings from the May 2011 examination.  

As the Veteran has been afforded an adequate medical examination, and all outstanding private and VA records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and explained what elements are necessary to substantiate his claim of service connection, and also explained that his claim was denied because of a lack of a competent nexus.  The VLJ asked questions to clarify the Veteran's contentions and treatment history.  The Veteran, in turn, provided testimony in support his claim that his prior injuries in service are related to his current cervical spine condition.  Finally, the Veteran indicated that he had already submitted relevant records.  This shows that the Veteran was made aware at the hearing of additional evidence that he could submit to substantiate his claim of service connection.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Furthermore, the Veteran has waived AOJ review of the additional records submitted at the time of the hearing, all of which was duplicative of evidence previously received and reviewed by the AOJ or it is not relevant.  

Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection

The Veteran seeks service connection for a cervical spine disability that he asserts was first manifest during service.  He asserts that he first injured his neck during active service in 1975, and then re-injured his neck during a period of active duty for training (ADT) on March 4, 1992.  Finally, the Veteran maintains that a work injury in October 2004 was merely a re-aggravation of the claimed in-service injury.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Active military, naval, or air service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  ADT includes full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).  Service connection is warranted for disability resulting from disease or injury that was incurred in or aggravated while performing ADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Some chronic diseases may be presumed to have been incurred in service, if they first become manifest to a degree of ten percent or more within the applicable presumptive period.  Cervical myelopathy and radiculopathy is the current diagnosis and it is not listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran's service treatment records (STRs) show that he was seen in August 1975 complaining of headaches and dizzy spells for two weeks.  The Veteran also reported blurred vision.  The examiner indicated that there was no apparent history noted.  These symptoms were noted on a December 1975 discharge examination; however, the symptoms were not subsequently noted on National Guard enlistment examinations in January 1984 and December 1985.  Finally, a December 1985 Medical Prescreening Form specifically indicates that the Veteran did not have back trouble or any other disabling condition of any kind at that time.  

Subsequent service treatment records from March 4, 1992 indicate that the Veteran was hit on the head with a loose door.  The treatment report indicates that two small abrasions to the top left occipital area were noted.  There was no loss of consciousness, no numbness or tingling to the extremities.  Bilateral strength was good and the Veteran could move his chin to his chest.  The examiner noted neck pain of unknown origin and the Veteran was referred for further evaluation.  

Upon further evaluation, the examiner indicated that the Veteran was without laceration, without "NN," without blurred vision, without tinnitus, and without numbness, tingling in the extremities.  He complained of a sore neck.  Cranial nerves II through XII were intact and sensory exam was normal.  The assessment was neck strain.  The Veteran was instructed to take Motrin, apply a warm pack to his neck and rest; and, to return to the clinic as needed (PRN).  

He was dispensed back to duty and there are no further medical entries in the STRs regarding the Veteran's neck.  

The private treatment records show that the Veteran was treated for a neck abscess in June 2004.  He developed a staph (MRSA) infection and was treated with antibiotics.  

The next evidence showing complaints of neck pain comes from private records beginning in October 2004.  These records show that the Veteran was involved in an altercation with an inmate at the prison where he worked, and suffered an injury to the cervical spine.  These records show that the Veteran underwent an anterior cervical decompressive spine surgery in November 2004 for his neck pain.  The surgical report notes that the Veteran had a long history of high blood pressure and diabetes, with increasing neck pain and right arm pain, the symptoms of which started after a recent altercation.  

A November 2004 neurosurgical consultation report outlines the history of the Veteran's present illness.  The report notes that the Veteran presented back in June 2004 with a cut to the right side of his neck after being involved in an altercation.  He developed a boil on the right side of his neck towards the back requiring drainage.  It was found to be a "methicillin-resistant Staphylococcus aureus and he was started on antibiotics, which he discontinued in July.  He continued to experience neck pain, but no arm pain.  

The report further notes that the Veteran was involved in an altercation on October 16, 2004 when he was taking one of the inmates about thirty steps while holding him down and when they reached the bottom of the stairs he developed an acute onset of arm pain with shooting pain down his right arm and forearm with associated numbness in the first three digits.  He also had some weakness in his hand with decreased grip.  He had pain over his shoulders and chest, mainly on the right.  

An October 20, 2004 MRI notes an impression of:  (1) congenitally small spinal canal with acquired spinal stenosis at C4-C5 and especially at C5-C6; and, (2) reduced disc bulging at C4-C5 with a posterior disc herniation at C5-C6.  

Other private medical records from November 2004 also indicate that the Veteran denied any prior problems with his neck or pain in the arm.  These records also note the prior complication with the abscess and MRSA infection, but indicate that the condition apparently resolved prior to his neck surgery.  See, e.g. November 30, 2004 consultation report from Banner Desert Medical Center.  

Although the Veteran successfully tolerated the surgery, he continued to complain of neck pain.  Numerous additional private records from 2005 and 2006 continue to document the same medical history regarding the onset of neck pain following the October 2004 altercation with the inmate, and none of the records mention any prior medical history with regard to the neck.  

These records include medical assessments for the purpose of obtaining Social Security disability benefits, and to evaluate a Workman's Compensation claim.  In a January 2006 letter to an attorney for the Arizona Center for Disability Law, the Veteran's private treating doctor, F.S., opined that the Veteran suffered a neck injury from the incident which occurred on October 16, 2004.  

In the Veteran's 2008 Authorization to Obtain private medical records, he noted that F.S. had been his primary care physician for approximately 12 years.  

In a February 2008 private memorandum, Dr. P.F., M.D., opined that the Veteran's hemiplegia following his cervical spine surgery is due to a direct result of a spinal cord injury at the time of surgery.  

A February 2011 VA outpatient record indicates that the Veteran was weaning off oxycontin and he was involved in a Workman's Compensation case for a neck injury involving a severe cervical spine injury while employed at the local prison.  

A May 2011 VA examination report indicates that the examiner reviewed the Veteran's claims file, VA health care records, CPRS medical records and health care records from non-VA providers.  The examiner noted the Veteran's reported medical history and claimed symptoms.  In contrast to the notations on the March 4, 1992 STR, the Veteran reported that after the 1992 injury when he was hit on the head with the door, his hands felt numb and he had pains also radiating down the right side to the hands/fingers.  

The Veteran also reported that the injury in 2004 involving the altercation with the inmate "increased severe neck pain and right arm numbness."  The Veteran reported that he had a bad result from his surgery and his current complaints including posterior neck pain to the mid-shoulders, both arms radiating, affecting the grip in both hands.  The examiner recorded the objective findings noted in the record, including the date of the 1992 injury and the medical treatment obtained at that time.  The examiner also noted the Veteran's October 1994 injury and Dr. P.F.'s February 2008 opinion as summarized above.  

The examiner commented that the Veteran's records showed no indication of cervical spine injury or pain complaint while in service other than for the visit of March 4, 1992, noted above.  The examiner acknowledged that there were several visits/complaints for headaches and blurred vision, which was a separate issue.  The impression was cervical myelopathy and radiculopathy.  The examiner opined that the Veteran's current neck and spinal cord problems were less likely as not the result of or caused by any injury sustained during his National Guard service in 1992 because there was no indication of any problems in his neck until 2004.  His current condition was felt to be due to either his 2004 incident or to the surgery performed on him [in 2004].  

At his July 2013 personal hearing, the Veteran testified that his local neurosurgeon told him that he could have received a previous whiplash injury to his cervical spine that would come back to haunt him some day.  According to the Veteran, his neurosurgeon told him that his cervical spine was in such rough shape, that they could not sink the titanium screws to hold the hardware up right [during the surgery].

Finally, an August 2013 lay statement from the Veteran's wife notes how the Veteran's life changed since his spinal cord injury; however, there is no assertion regarding etiology of the injury. 

The Veteran is competent and credible to testify as to his in-service complaints as well as his current manifestations, "[h]owever, to the extent that the Veteran has contended that he has experienced the same neck symptoms since his service, these statements lack credibility and, therefore, are accorded no probative weight.

The Board has determined that the Veteran's statements regarding continuity of symptom[s] to be not credible as they are inconsistent with other evidence of record and were made under circumstances indicating bias or interest.  For example, the private treatment records obtained in conjunction with the October 2004 accident make no mention of a neck injury in service.  Rather, these records show a prior history that is negative for a neck injury.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006).  While the evidence of record reflected that the Veteran initially complained of neck pain and was treated for neck pain during service, the evidence revealed no chronic neck disorder at that time; and, the Veteran has not indicated that there are any outstanding post-service medical records showing treatment for neck pain prior to the October 2004 accident.  Thereafter, the Veteran only complained of his claimed disorders from the time he suffered a post-service accident in October 2004 to the present.  As noted above, there are numerous records referring to the October 2004 injury and these records specifically indicate that there is no previous neck injury reported.  

As such, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had the same neck disorder since service is inconsistent with the contemporaneous evidence in which he specifically denies a history of a prior neck injury.  Further, the Veteran's reports to a VA examiner in May 2011 of his symptoms at the time of the March 1992 injury are inconsistent with his reported symptoms at the time of the March 1992 injury, as noted below.  Thus, the Veteran's lay assertions of continuity of symptoms are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

The Veteran's lay statements have not been discounted solely on the basis of the absence of corroborating evidence.  Rather, the Veteran's statements have been weighed against the other pieces of evidence, including the amount of time between service and the first recorded complaints of the claimed disorders, the medical examinations of record, the complexity of the medical questions regarding etiology, and the internal inconsistencies in the Veteran's statements regarding service connection.

The medical evidence in this case is highly probative.  The medical evidence consists of a VA examination with opinion, and two private doctors' statements noting the October 2004 neck injury as the initial neck injury.  The VA examiner essentially found no evidence to support the Veteran's subjective reports of ongoing neck pain since the March 1992 injury.  Although the examiner acknowledged that the Veteran injured his neck in March 1992, the examiner specifically found that no chronic disability resulted from it, noting particularly, the assessment in March 1992 of "neck strain."  The March 1992 report indicated a follow-up as necessary, and the examiner noted that the Veteran did not follow up.  

Although the examiner's opinion is based on a lack of evidence showing continuity of symptoms, the in-service March 1992 injury is conceded and the issue here is whether any chronic disability resulted.  The medical evidence indicated that the injury in March 1992 resulted in a neck strain, not a chronic cervical spine disorder.  

The examiner noted the Veteran's reports of numbness and tingling in the upper extremities following the March 1992 injury, but these reports are inconsistent with his own report of symptoms at the time of the March 1992 injury which shows no numbness or tingling, normal cranial nerves, and normal sensory examination.

Furthermore, while the Veteran is competent to report continuity of symptoms, he does not possess the requisite medical background necessary to provide a nexus opinion in this case, particularly given that the assessment in March 1992 is different that the assessment following the October 2004 injury.  Thus, even if the Veteran were found credible, his statements are outweighed by the competent objective findings.  

In conclusion, the competent and credible evidence of record weighs against the claim.  The only evidence in favor of the claim is the Veteran's assertion of a link between the March 1992 injury and the October 2004 injury, and as noted above, his statements are not found credible.  

Regarding the Veteran's claim based aggravation of an injury that had its onset during service, there can be no aggravation in October 2004 because no chronic neck disability was diagnosed prior to the October 2004 accident.  As it has been established that the Veteran's in-service injury in March 1992 resolved, and was not chronic, a claim based on aggravation is not supported by the record.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a spinal cord/neck injury/cervical spine injury is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a spinal cord/neck injury (cervical spine injury) is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


